MORRISON, Judge.
The offense is unlawfully transporting beer in a dry area; the punishment, a fine of $100.00.
In view of the disposition of this cause, a recitation of the facts is deemed unnecessary.
It is axiomatic that every affirmative defense raised by the evidence shall be submitted to the jury in the court’s charge. The fact that the judge does not believe the accused’s defense does not alter his duty to submit the question to the jury for their decision. Schroeder v. State, 170 Tex.Cr.R. 423, 341 S.W.2d 450.
In the case at bar appellant was shown to have lived in Smith County all of his life and had never before been convicted for a violation of the liquor law. He testified that he acquired the beer in question lawfully in an area where its purchase was legal and was on a direct route to his home where he intended to keep the beer for his own personal use. That issue should have been submitted to the jury.
For the error pointed out, the judgment is reversed and the cause is remanded.